DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19 and 20 are newly added leaving claims 1-20 pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 21, “interrupr” should be “interrupt” and in line 23, “resposne” should be “response”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 2, “comprieses” should be “comprises”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 17, “interrupr” should be “interrupt”, and in line 18, “resposne” should be “response”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 6-7, 9, 15-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol et al (U.S. Patent 10,192,546) in view of Mortensen (U.S. Patent Application Publication 2014/0257813) in further view of Zaarur et al. (U.S. Patent Application Publication 2013/0061237) and Wightman et al. (U.S. Patent 10,074,364).
As per claims 6 and 15, Piersol et al. discloses:
A system comprising a first processor and a second processor (Figure 8, item 804 – controllers/processors), wherein the first processor comprising: 
an input that is configured to receive of audio samples sampled at a sample rate (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Sampling at a sample rate is inherent to this process); 
a wake word detection circuit that is configured to detect wake word samples in the audio samples (Figure 1, item 160, Figure 6, item 608 & Figure 8, item 852 and Column 23, lines 4-11 – the wakeword detection module detects wakewords); 
wherein the wake word samples represent a wake word (Figure 1, item 160, Figure 6, item 608 & Figure 8, item 852 and Column 23, lines 4-11 – the wakeword detection module detects wakewords); 
wherein the wake word samples are preceded by prebuffer samples and are followed by query or command samples (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Since the wakeword can be in the middle of the utterance it is preceded by non-wakeword samples to include a beginpoint pause and followed by portions of a command or query); 
wherein the wake word is preceded by prebuffer audio of a first duration (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Since the wakeword can be in the middle of the utterance it is preceded by non-wakeword samples to include a beginpoint pause and followed by portions of a command or query); 
wherein the wake word is of a second duration; and wherein the query or command is of a third duration (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Since the wakeword can be in the middle of the utterance it is preceded by non-wakeword samples to include a beginpoint pause and followed by portions of a command or query); 
a first buffer that is configured to store at least the wake word samples, and the prebuffer samples (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Since the wakeword can be in the middle of the utterance it is preceded by non-wakeword samples to include a beginpoint pause and followed by portions of a command or query); and 
wherein the content comprises the wake word samples, the prebuffer samples, and the query or command samples; 
(b) following an acceptance of the second processor to receive the content, access the first buffer and retrieve the prebuffer samples and the wake word samples; and 
(c) output the content, over the transmission limited output port, to the second processor (Figure 1, Figure 2, item 111, Figure 5 & Figure 7 and Column 3, line 19 – Column 4, line 57  -  spoken utterances are received and wake words in the sample are detected. Since the wakeword can be in the middle of the utterance it is preceded by non-wakeword samples to include a beginpoint pause and followed by portions of a command or query).
Piersol et al. fails to disclose:
a communication module that comprises an interrupt port , and an inter integrated circuit sound (I2S) output port;; 
wherein the communication module is configured to: 
(a) output, over the interrupt port, an interrupt request to a second processor, following a detection of the wake word samples; 
wherein the interrupt request being indicative of a future transmission of content to the second processor;
 wherein the second processor is configured to learn, based on the prebuffer signals, an audio channel condition of an audio channel over which the audio signals are conveyed.
However, Mortensen in the same field of endeavor teaches:
(Figure 2 and Paragraphs [0026], [0028] and [0040] – the data interface has both a data transmission port and an interrupt port); 
wherein the communication module is configured to: 
(a) output, over the interrupt port, an interrupt request to an second processor, following a detection of the wake word samples (Figure 2 and Paragraphs [0026], [0028] and [0040] – the interrupt port transmits a signal after the wake word is recognized); 
wherein the interrupt request being indicative of a future transmission of content to the second processor (Figure 4 and paragraph [0056] – the interrupt wakes the DSP to begin processing audio content); 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Piersol et al. with the interrupt port of Mortensen because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose:
 the transmission limited output port is an inter integrated circuit sound (I2S) port; 
wherein the second processor is configured to learn, based on the prebuffer signals, an audio channel condition of an audio channel over which the audio signals are conveyed.
However, Zaarur et al. in the same field of endeavor teaches:
the transmission limited output port is an inter integrated circuit sound (I2S) port (Paragraph [0038] – the Audio Port may be an I2S port).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Piersol et al. and Mortensen with the I2S port of Zaarur et al. because it is a case of simple substitution of one known element for another to obtain predictable results.
The combination fails to disclose:
 wherein the second processor is configured to learn, based on the prebuffer signals, an audio channel condition of an audio channel over which the audio signals are conveyed.
However, Wightman et al. in the same field of endeavor teaches:
(Figure 4 and Column 4, lines 37-58 & Column 21, line 56 – Column 23, line 10).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Piersol et al., Mortensen and Zaarur et al. with the audio analysis of Wightman et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 2 and 11, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 1 and 10 above. Zaarur et al in the combination further discloses:
the transmission limited output port is an inter integrated circuit sound (I2S) port (Paragraph [0038] – the Audio Port may be an I2S port).

As per claims 3 and 12, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 1 and 10 above. Piersol et al in the combination further discloses:
the first buffer is further configured to store at least a part of the query or command samples (Figures 1 & 6 and Column 3, line 19 – Column 4, line 58 & Column 18, line 22 – Column 19, line 3 – the audio contains the wakeword and a command whether that is before or after the wakeword)..

As per claims 5 and 14, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 1 and 10 above. Mortensen in the combination further discloses:
the communication module is configured to receive an explicit indication about the acceptance of the second processor to receive the content (Paragraph [0044] – the external application processor acknowledges the wake up signal).

As per claims 6 and 15, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 1 and 10 above. Claims 6 and 15 differ from claims 1 and 10 in that the transmission limited output port in claims 1 and 10 is an inter integrated circuit sound (I2S) port in claims 6 and 15. However Zaarur et al. in the combination further discloses:
the transmission limited output port is an inter integrated circuit sound (I2S) port (Paragraph [0038] – the Audio Port may be an I2S port).

As per claims 7 and 16, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 6 and 15 above. Piersol et al in the combination further discloses:
the first buffer is further configured to store at least a part of the query or command samples (Figures 1 & 6 and Column 3, line 19 – Column 4, line 58 & Column 18, line 22 – Column 19, line 3 – the audio contains the wakeword and a command whether that is before or after the wakeword).

As per claims 9 and 18, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 6 and 15 above. Mortensen in the combination further discloses:
the communication module is configured to receive an explicit indication about the acceptance of the second processor to receive the content (Paragraph [0044] – the external application processor acknowledges the wake up signal).

  Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol et al (U.S. Patent 10,192,546), Mortensen (U.S. Patent Application Publication 2014/0257813), Zaarur et al. (U.S. Patent Application Publication 2013/0061237) and Wightman et al. (U.S. Patent 10,074,364) in view of Chang et al. (U.S. Patent Application Publication 2019/0122662).
As per claims 8 and 17, the combination of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. discloses all of the limitations of claims 6 and 15 above. The combination fails to disclose:
(Paragraphs [0071-0075] – the cyclic buffer records the start of an utterance, wake word and command in a cyclic buffer then send the audio to a speech recognition engine).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Piersol et al., Mortensen, Zaarur et al. and Wightman et al. with the cyclic buffer of Chang et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 1-5, 10-14 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: .
The prior art fails to disclose or suggest the following combination of limitations:
following an a lack of response from the second processor to the interrupt request for a predetermined period from the output of the request, the lack of response regarded as an implicit acceptance of the second processor to receive the content, access the first buffer and retrieve the prebuffer samples and the wake word samples

Response to Arguments
Applicant’s arguments, see applicant’s arguments, filed 4/28/2021, with respect to the rejection(s) of claim(s) 6-9 and 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wightman et al.
Applicant’s arguments, see applicant’s arguments, filed 4/28/2021, with respect to the rejection of claims 1-5 and 10-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5 and 10-14 under 35 U.S.C. 103 has been withdrawn. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677